Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 18, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Defendant’s claim that the court inappropriately participated in the examination of witnesses is unpreserved and we decline to review in the interest of justice. The record does not reflect objection to the Trial Judge’s interjections or a motion for a mistrial based upon such interjections. There is no indication that such objection or motion would have been fruitless (People v Tucker, 89 AD2d 153).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.